PER CURIAM.
[1] We think the motions in these cases should be granted. The decision of the Supreme Court in Rainey v. Grace, 231 U. S. 703, 34 Sup. Ct. 242, 58 L. Ed. 445, holds that where a final judgment or decree is sought to be reviewed by writ of error or appeal, the Act of February 13, 1911, abolishes the supervision fee.
[2] In the Matter of Leavitt & Grant, the order sought to be reviewed was an order in a so-called omnibus proceeding in bankruptcy directing the distribution of the proceeds of sale of certain securities among certain claimants. It was a final order, and so was a final decree within the meaning of the statute. As the review was by appeal,the case comes within the statute and the decision of the Supreme Court.
In the Matter of Burr Manufacturing Company, the review was by petition to revise under section 24b of the Bankruptcy Act of July 1, 1898 (30 Stat. 553, c. 541 [U. S. Comp. St. 1901, p. 3432]), and although the statute of 1911 only mentions reviews by writ of error or’ appeal, we think a petition to revise is the equivalent of an appeal for the purposes of this statute. The review was of an order confirming a resale of property in bankruptcy. Such an order is a final order for the purposes of appeal, and so the case comes within the provisions of the statute and the decision of the Supreme Court. The fact that the petitioner asked the court at the same time and on the same record to review a preliminary order setting aside a previous sale and directing a resale does not take the case out of the statute.
As the supervision fees are still in the clerk’s possession and have not been accounted for to the government, they should be returned.